Citation Nr: 0102378	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the veteran's claim of service 
connection for PTSD was denied.


REMAND

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with DSM-IV; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service occurred. 38 C.F.R. 
§ 3.304(f) (2000).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. App. 
353, 357-58 (1998).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

The veteran's reported stressors in this case include being 
stationed at a base in Da Nang in Vietnam and receiving  
rocket attacks at least twice a month, going to a landing 
with medics where caskets of American soldiers were piled up 
in large numbers, participating in guard duty on numerous 
occasions, and responding at the perimeter to rocket attacks 
from nearby villages.

In light of these reported stressors, as well as the above-
noted law, further development must be taken in this case in 
order for VA to fulfill its statutory duty to assist the 
veteran in developing the facts pertinent to this claim.  In 
regard to VA's duty to assist, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In order to assist the veteran in this claim, the RO should 
attempt to have the U. S. Armed Services Center for Research 
of Unit Records (USACRRUR) verify his alleged stressors.  
Prior to this referral, the RO should make one more attempt 
to obtain a more detailed account of the alleged stressors 
from the veteran, including specific names, dates, and 
location of assignments.  Thereafter, the veteran should be 
afforded a new VA examination, so that a medical opinion can 
be obtained which addresses whether the veteran's current 
diagnosis of PTSD is a result of a verified stressor(s) in 
service.  Before examining the veteran, the examiner must be 
provided with the veteran's c-file for review.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be provided with a 
questionnaire asking for information 
concerning all stressors alleged to have 
been present while serving in Vietnam.  
All information provided by the veteran 
should be as complete and as specific as 
possible and should include dates, 
places, and unit assignments.

2.  Thereafter, the RO should send a copy 
of the stressor statement, as well as a 
copy of his service personnel records to 
the USASCRUR for verification of the 
reported stressors.  In addition, the RO 
should utilize any additional resources 
available which might support the 
veteran's alleged stressors.

3. Following receipt of a report from 
USASCRUR, the RO must make a specific 
determination, based upon the complete 
records, including the USASCRUR response, 
as to which if any, stressors to which the 
veteran was exposed in service, and if so, 
the nature of the specific stressor or 
stressors.  The RO must also specifically 
render a finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility issues 
raised by the record.

4.  If it is determined that the veteran 
was exposed to a stressor(s), the veteran 
should be afforded another VA PTSD 
examination.  The examiner should express 
an opinion for the record on whether the 
veteran's claimed stressors from his 
military service are etiologically related 
to his current PTSD.  The examining 
physician should specifically identify 
which stressors are linked to any 
diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be 
established by the record.  All tests 
deemed appropriate by the examiner must be 
conducted and the clinical findings and 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination in order 
that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the effect 
that this record review took place should 
be included in the examination report.

5.  Thereafter, the claim should be 
reviewed by the RO, to include a 
determination as to whether there has been 
compliance with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



